Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 1 of 61 PageID #: 6




                        Stephanie McCutcheon

                                   v.

     Enlivant ES, LLC, d/b/a Seasons Place Assisted Living Facility



                            EXHIBIT A
                    Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 2 of 61 PageID #: 7
                                                     &DVH'RFNHW(QWULHV                                        &&&

&RXUW     &LUFXLW            &RXQW\    *UHHQEULHU        &UHDWHG'DWH                6HFXULW\/HYHO 3XEOLF
-XGJH     -HQQLIHU3'HQW   &DVH7\SH &LYLO                  &DVH6XE7\SH 2WKHU                 6WDWXV          2SHQ
5HODWHG&DVHV
6W\OH    6WHSKDQLH0F&XWFKHRQY(QOLYDQW(6//&DIRUHLJQOLPLWHGOLDELOLW\FRPSDQ\GED6HDVRQV3ODFH$VVLVWHG
          /LYLQJ)DFLOLW\


     (QWHUHG'DWH             (YHQW                       5HI&RGH             'HVFULSWLRQ
    30      ()LOHG                                           &RPSODLQW
                   &LYLO&DVH,QIRUPDWLRQ6WDWHPHQW
                   &RPSODLQW&RPSODLQW
                   6XSSRUWLQJ'RFXPHQW([KLELWV$(
                   7UDQVPLWWDO
                   6XPPRQV
    30      -XGJH$VVLJQHG              -               -HQQLIHU3'HQW
    30      3DUW\$GGHG                 3                 6WHSKDQLH0F&XWFKHRQ
    30      3DUW\$GGHG                 '                 &RUSRUDWH&UHDWLRQV1HWZRUN,QF
    30      $WWRUQH\/LVWHG             3                 $-RKQ+DJXH%U\DQ
    30      6HUYLFH5HTXHVWHG           '                 6HFUHWDU\RI6WDWH&HUWLILHG2WKHU&RXQWU\,QFOXGLQJ
                                                                                &RS\)HH
    $0      'RFXPHQW(PDLOHG                                  &RXUWXVHUHPDLOHGNULVWDIRUG#VWHSWRHMRKQVRQFRP
                                                                                GRFXPHQW&RPSODLQW&RPSODLQW
    $0      'RFXPHQW(PDLOHG                                  &RXUWXVHUHPDLOHGNULVWDIRUG#VWHSWRHMRKQVRQFRP
                                                                                GRFXPHQW6XSSRUWLQJ'RFXPHQW([KLELWV$(
    $0     6W\OH$VVLJQHG                                    6WHSKDQLH0F&XWFKHRQY(QOLYDQW(6//&DIRUHLJQ
                                                                                OLPLWHGOLDELOLW\FRPSDQ\GED6HDVRQV3ODFH$VVLVWHG
                                                                                /LYLQJ)DFLOLW\&RUSRUDWH&UHDWLRQV1HWZRUN,QF
   $0     6W\OH$VVLJQHG                                    6WHSKDQLH0F&XWFKHRQY(QOLYDQW(6//&DIRUHLJQ
                                                                                OLPLWHGOLDELOLW\FRPSDQ\GED6HDVRQV3ODFH$VVLVWHG
                                                                                /LYLQJ)DFLOLW\
   30     ('RFNHWHG                                        6HUYLFH5HWXUQ5HWXUQIURP6HFRI6WDWH
                 6HUYLFH5HWXUQ5HWXUQIURP6HFRI6WDWH
                 7UDQVPLWWDO
   30     ()LOHG                                          1RWLFHRI$SSHDUDQFH1RWLFHRI(QWU\RI$SSHDUDQFHRI
                                                                               %HWKDQ\6:DJQHU
                 1RWLFHRI$SSHDUDQFH1RWLFHRI(QWU\RI$SSHDUDQFHIRU%HWKDQ\6:DJQHU
                 7UDQVPLWWDO
   30     $WWRUQH\/LVWHG             '                 $%HWKDQ\6ZDWRQ:DJQHU




8VHU,'   -HVVLFD'DYLV                              3DJHRI                                     'DWH7LPH     $0
     Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 PageE-FILED
                                                          3 of 61| 6/3/2021
                                                                    PageID    #: PM
                                                                            3:14 8
                                                                      CC-13-2021-C-48
                                                                Greenbrier County Circuit Clerk
                                                                     Louvonne Arbuckle

       IN THE CIRCUIT COURT OF GREENBRIER COUNTY, WEST VIRGINIA

STEPHANIE MCCUTCHEON,

              Plaintiff,

v.                                                Civil Action No.

ENLIVANT ES, LLC, a foreign
limited liability company, d/b/a
SEASONS PLACE ASSISTED
LIVING FACILITY,

              Defendant.

                                       COMPLAINT

       Comes now the Plaintiff, Stephanie McCutcheon, and for her Complaint, alleging

retaliatory discharge, pursuant to the exception to at-will employment created under

Harless v. First National Bank, 162 W.Va. 116, 246 S.E.2d 270 (1978), as well as

declaratory and injunctive relief, states as follows:

       1.     Plaintiff, Stephanie McCutcheon, is a West Virginia resident residing in

Greenbrier County, West Virginia.

       2.     Defendant, Enlivant ES, LLC is a foreign limited liability company with a

principal office address 330 N. Wabash Ave, STE 3700, Chicago, IL 60611 and a notice

of process address of Corporate Creations Network, Inc., 126 East Burke Street,

Martinsburg, WV 25401 and doing business as Seasons Place Assisted Living Facility

in Lewisburg, Greenbrier County, West Virginia.

       3.     This Court has jurisdiction over this action pursuant to West Virginia Code

§ 51-2-1, et seq.

       4.     Venue is proper in Greenbrier County, West Virginia, pursuant to West

Virginia Code § 56-1-1(a)(1), as it is the location of the events alleged herein, as well as

                                              1
    Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 4 of 61 PageID #: 9




the county of residence of the Plaintiff, and also the county where defendant operates

the facility which employs the Plaintiff.

                                  STATEMENT OF FACTS

       5.     Plaintiff, Stephanie McCutcheon, was employed at an assisted living

facility doing business as Seasons Place Assisted Living, located in Lewisburg,

Greenbrier County, West Virginia. She was so employed for approximately 5 years.

       6.     On or about April 14, 2021, Sherry Shires, defendant’s executive director

for Seasons facility, provided a letter to the staff at The Seasons which communicated

that the defendant had an “expectation” that all employees at The Seasons would be

vaccinated with one of the COVID-19 vaccines no later than June 1, 2021.

       7.     Sherry Shires engaged in numerous conversations with the Plaintiff,

attempting to convince her to get the vaccine, representing to her falsely that the

vaccine was approved by the FDA and assuring her that the vaccine was safe.

       8.     However, Plaintiff had performed her own research on the vaccines for

COVID-19 and had determined that the appropriate personal medical decision for her

was to not take the COVID-19 vaccine.

       9.     Plaintiff continued to protest to her employer that she felt strongly that she

could not, and would not, get the vaccine. She reached out to Human Resources, which

is based out of Chicago.

       10.    Initially, Human Resources in Chicago would only advise Plaintiff verbally

that it was mandatory for the Plaintiff to be vaccinated for COVID-19. Plaintiff requested

the same in writing. However, HR initially refused.




                                             2
      Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 5 of 61 PageID #: 10




         11.     Eventually, as June 1, 2021 approached, Plaintiff received a letter from

HR, dated May 25, 2021, which read as follows:

          May 25, 2021

                 Re:     Voluntary Resignation Due to Personal Choice to Remain
                         Unvaccinated

          Dear Employee,

          As you know, leading authorities now instruct that vaccination is the most
          effective method to combat the spread of COVID-19 and minimize its impacts.
          Similarly, our experience has shown that being unvaccinated puts at risk the
          safety and well-being, and lives of our residents, employees and visitors, and
          has a significant impact on our daily business operations. As such, to best
          protect our residents, employees, and visitors, Enlivant determined that
          beginning June 1, 2021, all Enlivant employees at your Community must be
          vaccinated.

          Therefore, due to your personal choice to remain unvaccinated contrary to
          the essential functions of your job and Enlivant’s job requirements, we are
          accepting your voluntary resignation effective June 1, 2021….1

          Best wishes,

          Andrew Knuth
          Human Resources Director
          Enlivant Senior Living

(Exhibit “A”, May 25, 2021 letter from Andrew Knuth).

         12.     Indeed, on June 1, 2021, Plaintiff was discharged from employment.

         13.     Plaintiff did not resign from her employment and consistently

communicated to her employer that she refused to voluntarily resign.




1   Emphasis original. See May 25, 2021 letter from Andrew Knuth, attached hereto as Exhibit “A.”

                                                 3
   Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 6 of 61 PageID #: 11




                COVID-19 VACCINE IS NOT APPROVED BY THE FDA

       14.    On December 11, 2020, the United States Food and Drug Administration

(“FDA”) issued the first emergency use authorization (“EAU”) for an experimental

vaccine for the prevention of coronavirus disease 2019 (“COVID-19”). Emergency use

authorization is not an FDA approval. The experimental vaccine has been in existence

for less than a year. The first reported use of the experimental vaccine was December

14, 2020.

       15.    It is undisputed that the vaccine being forced upon Plaintiff is

“unapproved”. Even though the FDA granted emergency use authorization for the

Pfizer/BioNTech and Moderna vaccines in December 2020, the clinical trials the FDA

will rely upon to ultimately decide whether to license these and other COVID-19

experimental vaccines are still underway and are designed to last for approximately two

(2) years to collect adequate data to establish if these vaccines are safe and effective

enough for the FDA to approve. The abbreviated timelines for the emergency use

applications and authorizations means there is much the FDA does not know about

these products even as it authorizes them for emergency use, including their

effectiveness against infection, death, and transmission of SARS-CoV-2, the virus that

is allegedly the cause of the COVID disease. Given the uncertainty about the COVID-19

experimental vaccines, the FDA requires that each dose of the experimental vaccine

shall have a label that states that the product is an emergency use authorization, that

the EAU is explicit that each is “an investigational vaccine not licensed for any

indication” and that all “promotional material relating to the Covid-19 Vaccine clearly and

conspicuously...state that this product has not been approved or licensed by the FDA,


                                             4
    Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 7 of 61 PageID #: 12




but has been authorized for emergency use by FDA”. (Exhibit “B”, EAU letter for Pfizer).

The Fact Sheet for vaccination providers and recipients, as mandated by the FDA, is

required to be made available to vaccination providers and recipients of the vaccine,

and warns that recipients should mention certain medical conditions and circumstances

to vaccination providers before getting the vaccine, such as those with bleeding

disorders, taking blood thinners, those who are immunocompromised, etc. The fact

sheet also requires a warning that certain individuals should NOT get the vaccine

(emphasis original), such as those who have had a severe allergic reaction to any

ingredient of the vaccine. (Exhibit “C”, Fact Sheet for Recipients and Caregivers).

      16.    The FDA on their website has stated the following:

               “FDA believes that terms and conditions of an EAU issued under section
               564 preempt state or local law, both legislative requirement and
               common-law duties, that impose different or additional requirements on
               the medical product for which the EAU was issued in the context of the
               emergency declared under section 564... In an emergency, it is critical
               that the conditions that are part of the EAU or an order or waiver issued
               pursuant to section 564A – those that FDA has determined to be
               necessary or appropriate to protect the public health-be strictly followed,
               and no additional conditions be imposed.”2

      17.    In August 2020, the Centers for Disease Control and Prevention (“CDC”)

published a meeting of the Advisory Committee on Immunizations and Respiratory

Diseases, Dr. Amanda Cohn stated (@1:14:40):

               “I just wanted to add that, just wanted to remind everybody, that under an
               Emergency Use Authorization, an EAU, vaccines are not allowed to be
               mandatory. So, early in the vaccination phase, individuals will have to be
               consented and they won’t be able to be mandated.”




2https://www.fda.gov/regulatory-information/search-fda-guidance-documents/emergency-use-
authorization-medical-products-and-related-authorities

                                            5
      Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 8 of 61 PageID #: 13




         18.    Here, Plaintiff has been terminated from her job and other employees in

West Virginia are in imminent and immediate danger of being terminated from their jobs

for refusing to take an experimental vaccine that is being provided under an EUA.



               THE RUSH TO FIND AN EXPERIMENTAL COVID-19 VACCINE

         19.    On January 30, 2020, the World Health Organization (“WHO”) declared a

“public health emergency of international concern over the global outbreak” of

COVID-19. Among other recommendations, WHO called for the accelerated

development of “vaccines”, therapeutics and diagnostics.” The following day, U.S.

Health and Human Services (‘HHS”) Secretary, Alex Azar, declared a national Public

Health Emergency (“PHE”) retroactive to January 27, 2020, “to aid the nation’s

healthcare community in responding” to COVID-19. By then, HHS was already

collaborating with the pharmaceutical industry regarding the development of vaccines.

         20.    In April 2020, the national Administration announced Operation Warp

Speed (“OWS”) – a public/private partnership to develop and distribute a vaccine for

COVID-19 by the end of 2020 or early 2021. The process for developing a vaccine

normally takes place in several phases, over a period of years.

         21.    The general stages of the development cycle for a vaccine are:

                        a.     Exploratory stage;
                        b.     Pre-clinical stage (animal testing);
                        c.     Clinical development (human trials - see below);
                        d.     Regulatory review and approval;
                        e.     Manufacturing; and
                        f.     Quality control.3



3   https://www.cdc.gov/vaccines/basics/test-approve.html

                                                6
      Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 9 of 61 PageID #: 14




22.     The third stage, clinical development, is itself a three-phase process:

                       a.    During Phase I small groups of people receive the trial
                             vaccine.

                       b.    In Phase II, the clinical study is expanded and the vaccine is
                             given to people who have characteristics (such as age and
                             physical health similar to those for whom the new vaccine is
                             intended.

                       c.    In Phase III, the vaccine is given to thousands of people and
                             tested for efficacy and safety.

        23.    Phase III itself normally occurs over a course of years because it can take

years for the side effects of a new vaccine to manifest themselves. Phase III must be

followed by a period of regulatory review and approval. During this stage, data and

outcomes are reviewed by peers and by the FDA. Finally, the manufacturer must

demonstrate that the vaccine can be manufactured under conditions that assure

adequate quality control.

        24.    The timeline set by OWS telescoped what would normally take years of

research into a matter of months. Commercial vaccine manufacturers and other entities

proceeded with the development of COVID-19 vaccine candidates using different

technologies including RNA, DNA, protein, and viral vectored vaccines. Two potential

vaccines emerged early on as likely candidates: one developed by Moderna (“Moderna

Vaccine”) and the other by Pfizer (“Pfizer Vaccine”) with both announcing Phase III trial

results in November 2020. In early 2021, Janssen Biotech, Inc., submitted Phase III trial

results for its adenovirus vector vaccine (“Janssen Vaccine”).




                                              7
    Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 10 of 61 PageID #: 15




     VAERS DATABASE IDENTIFIES SERIOUS COVID-19 HEALTH CONCERNS

       25.    In 1990, the Vaccine Adverse Event Reporting Systems (“VAERS”) was

established as a national early warning system to detect possible safety problems in

U.S. licensed vaccines.4 VAERS is a passive reporting system, meaning it relies on

individuals to voluntarily send in reports of their experiences to CDC and FDA. VAERS

is useful in detecting unusual or unexpected patterns of adverse event reporting that

might indicate a possible safety problem with a vaccine. This way, VAERS can provide

CDC and FDA with valuable information that additional work and evaluation is

necessary to further assess a possible safety concern.

       26.    There were 4,434 death reports and over 12,619 serious injuries reported

to the CDC's VAERS database from COVID-19 vaccines through May 10, 2021. By

comparison, from July 1, 1997, until December 31, 2013, VAERS received 666 adult

death reports.5 The flu vaccines are linked to 20–30 death reports a year, according to

Dr. Peter McCullough6, and those 20–30 death reports come with considerably more

vaccines administered.7 Arguably, if the experimental vaccine was any other vaccine or

4 VAERS is co-managed by the CDC and the FDA. VAERS accepts and analyzes reports of
adverse events (possible side effects) after a person has received a vaccination. Anyone can
report an adverse event to VAERS. Healthcare professionals are required to report certain
adverse events and vaccine manufacturers are required to report all adverse events that come
to their attention.
5Pedro L. Moro, Jorge Arana, Mria Cano, Paige Lewis, and Tom T. Shimabukuro, Deaths
Reported to the Vaccine Adverse Event Reporting System, United States, 1997-2013,
VACCINES, CID 2015:61 (September 2015)
6 Dr. McCullough is vice chief of medicine at Baylor University Medical Center and the most
cited American medical doctor on COVID-19 at the National Library of Medicine.
7 Dr. McCullough estimated the flu shot at 195 million people annually, while over 153 million
have currently received COVID vaccinations. The disparity between these two vaccine groups is
staggering.

                                               8
   Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 11 of 61 PageID #: 16




drug, it would already have been removed from the market. Usually, a new drug is

withdrawn after 50 deaths, which is not typical because the FDA has a strict approval

process. The COVID-19 vaccines have been exempted from the approval process,

instead being temporarily "authorized" for emergency use.

       27.    Thirty-five hundred plus (3,500 +) reports is 70 times the normal threshold

for pulling a drug from the market. Although this is raw data, previous VAERS studies

have shown that only 1-10% of vaccine-related deaths are reported to VAERS —or less.

The COVID vaccines are adding a year's worth of VAERS reports every week. In just

four months, more adverse reports were added to the VAERS database than any single

vaccine has had cumulatively over the past 31 years. This is clearly a safety signal,

further studies need to be done and Plaintiff should not be forced to participate in these

dangerous trials as a condition for employment.



        EXPERIMENTAL COVID-19 VACCINES HAVE NOT RECEIVED FINAL
         APPROVAL FROM THE FDA, YET PLAINTIFF WAS NOT GIVEN A
          CHOICE ON WHETHER SHE WANTED TO PARTICIPATE IN THE
                         EXPERIMENTAL TRIAL

       28.    None of the currently available experimental vaccines for COVID-19 has

received final approval from the FDA. Rather, each one of the COVID-19 experimental

vaccines is an unapproved product that has been granted EAU. The FDA refers to the

COVID-19 experimental vaccine as “investigational products”, meaning they remain

classified as experimental.

       29.    The statute granting the FDA the power to authorize a medical product for

emergency use requires that the person being administered the unapproved product be

advised of his and her right to refuse administration of the product. See 21 U.S.C. §

                                             9
    Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 12 of 61 PageID #: 17




360bbb-3(e)(1)(A) (“Section 360bbb-3”). Additionally, terms and conditions of EAUs

preempt state and local laws that would impose obligations that are inconsistent with

those terms and conditions. Here, the defendant does not inform Plaintiff of her right to

refuse administration of the experimental vaccine. In fact, Plaintiff is not given a choice

as to whether or not she wants to participate in the experimental vaccine trials. The only

choice the Plaintiff has is to join the experimental trial and be injected with the

experimental vaccine or be fired.



       LONG STANDING PUBLIC POLICY AGAINST FORCING PLAINTIFF TO
                    PARTICIPATE IN A VACCINE TRIAL

       30.    Section 360bbb-3 reflects a fundamental, public policy goal of striking a

balance between giving people the option of having access to experimental medical

products during public emergencies, while also assuring that no one is forced to accept

administration of such and the experimental medical product. Section 360bbb—further

recognizes the well-settled doctrine that medical experiments, better known in modern

parlance as “clinical research”, may not be performed on human subjects without the

express, informed consent of the individual receiving treatment. This right to avoid the

imposition of human experimentation is fundamental and has its roots in the Nuremberg

Code of 19478 and has been ratified by the 1964 Declaration of Helsinki, and further

codified in the United States Code of Federal Regulations.




8The Nuremberg Code is a medical ethics code issued based on laws under which the Nazi
criminals were judged for conducting horrible medical experiments during the Second World
War, in the physicians’ trial known by the name Nuremberg Trial. The Nuremberg Code later
constituted the base for the Helsinki Declaration Legislation.

                                             10
    Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 13 of 61 PageID #: 18




                        THE UNIVERSAL PROHIBITION ON HUMAN
                         EXPERIMENTATION WITHOUT CONSENT

       31.     Among the horrors that emerged from the rubble of World War II were

stories of barbaric medical experiments performed on unwilling victims of Nazi

Germany’s concentration camps. On August 8, 1945, the prevailing Allies established

an International Military Tribunal (“IMT”). Under the aegis of the IMT, the creation of U.S.

military tribunals for the trial of “lower- level” war criminals, such as doctors accused of

conducting medical experiments without the subject’s consent was authorized.9 A U.S.

military tribunal subsequently found 15 doctors guilty of conducting nonconsensual

experiments, which included the testing of drugs for immunizations against malaria,

epidemic jaundice, smallpox, and cholera. “In every single instance appearing in the

record,” the tribunal concluded, “subjects were used who did not consent to the

experiments.” The tribunal sentenced seven of the doctors to death and the remaining

eight to life in prison. As part of its final judgement, the tribunal promulgated the

Nuremberg Code on Permissible Medical Experiments.

       32.     Point One of the Nuremberg Code states: “The voluntary consent of the

human subject is absolutely essential.” This standard has since been repeatedly ratified

and adopted around the globe, in laws, treaties, regulations, and ethical guidelines for

medical research. For example, in 1964, the World Medical Association adopted the

Declaration of Helsinki, which provides that human subjects “must be volunteers and

informed participants in the research project.” Declaration of Helsinki at Art. 20.



9Sources for the historical facts set forth herein can be found in Abdullahi v. Pfizer, Inc., 562 F.3d
163 (2d Cir. 2009), which explains in detail the history and the reason why the prohibition
against nonconsensual human experimentation should be regarded as a jus cogens norm.

                                                  11
      Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 14 of 61 PageID #: 19




           33.   For these and other reasons, the prohibition against nonconsensual

human experimentation must be regarded not only as established by U.S. law and

regulations, but also as broadly recognized by all nations as to constitute a jus cogens

norm under international law.

       SPIKE PROTEIN RESEARCH DEVELOPING-IMPACT ON HOST CELLS ARE
                   UNKNOWN - MORE STUDIES ARE NEEDED


           34.   The experimental SARS-CoV-2 vaccine contains laboratory synthesized

mRNA in a lipid package. This mRNA enters the host’s cells and hijacks the cells,

causing them to produce the spike protein of the coronavirus, which elicits the

development of antibodies.10 The human host cells respond to the spike protein and


elicit cell signaling.11 The spike protein produced by the new COVID-19 experimental


vaccines may also affect the host cells.12 Scientists recommend that we monitor the

long-term consequences of these experimental vaccines carefully, especially when they

are administered to otherwise healthy individuals.13 Scientists further conclude that




10Suzuki YJ, Gychka SG. SARS-CoV-2 Spike Protein Elicits Cell Signaling in Human Host
Cells:
Implications for Possible Consequences of COVID-19 Vaccines. Vaccines (Basel). 2021;9(1):36.
Published 2021 Jan 11. doi:10.3390/vaccines9010036
11   Id.
12   Id.
13   Id.

                                             12
      Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 15 of 61 PageID #: 20




further investigations on the effects of the SARS-CoV-2 spike protein on human cells

and appropriate experimental animal models are warranted. 14

           35.   A recent study suggests that the SARS-CoV-2 spike protein can by itself

trigger cell signaling that can lead to various biological processes.15 The scientists who

conducted the study concluded, “It is reasonable to assume that such events, in some

cases, result in the pathogenesis of certain diseases.”16 Despite the experimental nature

of the vaccine and the numerous adverse side effects related to the experimental

vaccine including, but not limited to, death through anaphylactic shock 17, thrombosis




14 Id. (“However, we need to consider their long-term consequences carefully, especially when
they are administered to otherwise healthy individuals as well as young adults and children. In
addition to evaluating data that will become available from SARS-CoV-2 infected individuals as
well as those who received the spike protein-based vaccines, further investigations of the
effects of the SARS-CoV-2 spike protein in human cells and appropriate animal models are
warranted.”)
15   Id.
16Suzuki YJ, Gychka SG. SARS-CoV-2 Spike Protein Elicits Cell Signaling in Human Host
Cells: Implications for Possible Consequences of COVID-19 Vaccines. Vaccines (Basel).
2021;9(1):36. Published 2021 Jan 11. doi:10.3390/vaccines9010036.
17Allergic Reactions Including Anaphylaxis After Receipt of the First Dose of Pfizer-BioNTech
COVID-19 Vaccine-United States, December 14-23, 2020. MMWR Morb Mortal Wkly Rep
2021; 70:46-51. DOI: http://dx.doi.org/10.15585/mmwr.mm7002e1.

                                              13
      Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 16 of 61 PageID #: 21




with thrombocytopenia syndrome18, blood clots, multi-system autoimmune disorders

and multi-organ failure19 , and the fact that some scientists have concluded that it is

reasonable to assume the experimental vaccine will result in the pathogenesis of certain

diseases.

           36.   The defendant’s Human Resources Director gave employees, including

the Plaintiff, an ultimatum - if you want to keep your job, continue to feed your family,

and avoid bankruptcy, you must be injected with the experimental COVID-19 vaccine.



                         COUNT ONE - RETALIATORY DISCHARGE

           37.   The previous paragraphs are hereby incorporated by reference as though

fully restated herein.

           38.   Seeking to temper the otherwise harsh results that would obtain where a

discharge from employment was impelled by the employer's desire to contravene public




18 Safety monitoring of the J&J/Janssen vaccine suggests a risk of an adverse event called
thrombosis with thrombocytopenia syndrome (TTS), which involves blood clots with low
platelets. Platelets are a type of blood cell that help blood clot. On April 13, the U.S. Food and
Drug Administration (FDA) and the Centers for Disease Control and Prevention (CDC)
suggested pausing administration of the AD26.COV2.S Johnson & Johnson (JJ) vaccine to
allow investigation of several cases of a severe thrombosis with thrombocytopenia occurring
post- vaccination. This announcement came on the heels of the initial reports of similar events
in individuals receiving the CHaDOx1 nCov-19 AstraZeneca (AZ) vaccine outside the United
States. Clinical and laboratory characteristics of TTS have recently been reported. This
syndrome has been termed “vaccine-induced prothrombotic immune thrombocytopenia (VIPIT)”
or “vaccine- induced immune thrombotic thrombocytopenia (VITT)” but is now termed
“thrombosis with thrombocytopenia syndrome (TTS)” by the CDC and FDA. James B. Bussel,
MD et al., American Society of Hematology, Thrombosis with Thrombocytopenia Syndrome
(also termed Vaccine- induced Thrombotic Thrombocytopenia), April 29, 2021.
19   Id.

                                               14
     Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 17 of 61 PageID #: 22




policy, an exception to the common law doctrine of at-will employment was

established.20

          39.    That exception, created in Harless v. First National Bank, 162 W.Va. 116,

246 S.E.2d 270 (1978), provides:

                   The rule that an employer has an absolute right to discharge an at will
                   employee must be tempered by the principle that where the employer's
                   motivation for the discharge is to contravene some substantial public
                   policy principle, then the employer may be liable to the employee for
                   damages occasioned by this discharge.21

          40.    The West Virginia Supreme Court has identified the areas from which

public policy may be gleaned:

                   “ ‘The sources determinative of public policy are, among others, our
                   federal and state constitutions, our public statutes, our judicial decisions,
                   the applicable principles of the common law, the acknowledged
                   prevailing concepts of the federal and state governments relating to and
                   affecting the safety, health, morals and general welfare of the people for
                   whom government—with us—is factually established.’ ”22

          41.    “To identify the sources of public policy for purposes of determining

whether a retaliatory discharge has occurred, we look to established precepts in our

constitution, legislative enactments, legislatively approved regulations, and judicial

opinions.”23



20See Frohnapfel v. ArcelorMittal USA LLC, 235 W.Va. 165, 772 S.E.2d 350 (W. Va. 2015); See
also Wright v. Standard Ultramarine and Color Co., 141 W.Va. 368, 382, 90 S.E.2d 459, 468
(1955) (recognizing that at- will employees serve at will and pleasure of their employers and
may be discharged at any time, with or without cause).


21Id. at 116, 246 S.E.2d at 271, syllabus; Frohnapfel v. ArcelorMittal USA LLC, 235 W.Va. 165,
772 S.E.2d 350 (W. Va. 2015).
22Birthisel v. Tri–Cities Health Services Corp., 188 W.Va. 371, 376, 424 S.E.2d 606, 611 (1992);
Frohnapfel v. ArcelorMittal USA LLC, 235 W.Va. 165, 169 (W. Va. 2015).
23   Syl. Pt. 2, Birthisel, 188 W.Va. at 372, 424 S.E.2d at 607.

                                                   15
     Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 18 of 61 PageID #: 23




          42.    “Substantial public policy” has been defined by the Supreme Court as “not

just recognizable as such but be so widely regarded as to be evident to employers and

employees alike.”24 The Court recognized in Syllabus Point 3 of Birthisel that ““[i]nherent

in the term ‘substantial public policy’ is the concept that the policy will provide specific

guidance to a reasonable person.”25 The Court has looked to whether regulations or

licensing statutes contained specific provisions that addressed the allegedly improper

conduct by the employer.26

          43.    The Mandatory COVID-19 Vaccination Directive issued by the Defendant

is in direct violation of Federal law, specifically 21 U.S. Code § 360bbb-3 – Authorization

for medical products for use in emergencies. That law states that where a medical

product is “unapproved” then no one may be mandated to take it. At Section (e)(1)(A) of

the aforementioned statute it states:

          With respect to the emergency use of an unapproved product, the Secretary, to
          the extent practicable given the applicable circumstances described in
          subsection (b)(1), shall, for a person who carries out any activity for which the
          authorization is issued, establish such conditions on an authorization under this
          section as the Secretary finds necessary or appropriate to protect the public
          health, including the following:

                 (i) Appropriate conditions designed to ensure that the health care
                 professionals administering the product are informed –

                 (ii) of the significant known and potential benefits and risks of the
                 emergency use of the product, and of the extent to which such benefits
                 and risks are unknown; and




24   Id. at 745, 559 S.E.2d at 718.
25   188 W.Va. at 372, 424 S.E.2d at 607.
26   Frohnapfel v. ArcelorMittal USA LLC, 235 W.Va. 165, 170 (W. Va. 2015).

                                                16
   Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 19 of 61 PageID #: 24




              (iii) of the alternatives to the product that are available, and of their
              benefits and risks.

              (iv) Appropriate conditions designed to ensure that individuals to whom
              the product is administered are informed—

              (v) that the Secretary has authorized the emergency use of the product;

              (vi) of the significant known and potential benefits and risks of such use,
              and of the extent to which such benefits and risks are unknown; and

              (vii) of the option to accept or refuse administration of the product,
              of the consequences, if any, of refusing administration of the product, and
              of the alternatives to the product that are available and of their benefits
              and risks (emphasis added)

       44.    The Defendant violated at least two quoted sections (ii and iii). The

Defendant did not advise Plaintiff of the “known and potential benefits and risks of such

emergency use of the product, and of the extent to which such benefits and risks are

unknown” of the COVID-19 experimental vaccine. Additionally, Plaintiff was not provided

“the option to accept or refuse administration of the...” experimental vaccine as a

condition for employment. Plaintiff communicated this information to her employer, as

evidenced by a letter dated May 4, 2021, wherein she specifically cited Section

360bbb-3 and the provision forbidding the mandating of the vaccine. (Exhibit “D” - May

4, 2021 Letter from Plaintiff). In response, Plaintiff received a letter from Defendant

dated May 7, 2021 from Nate McBride, Senior Human Resources Manager, which

stated as follows:

               Hi Stephanie,

               Thank you for reaching out - I just left you a voicemail to discuss. Sherry
               is correct in her guidance. Enlivant has a duty to provide a safe and
               healthy work environment for our vulnerable senior citizen residents and
               valued team members. Public health experts advise that vaccination is
               the most effective way to combat the spread of the deadly COVID-19
               virus and minimize its impacts. To best protect our residents, employees,

                                             17
   Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 20 of 61 PageID #: 25




                and visitors, all Enlivant employees must be vaccinated or have an
                approved accommodation.

                If you have any questions or would like to discuss this further, please
                don't hesitate to reach out to me.

                Best wishes,

                Nate McBride
                Senior Human Resources Manager
                Enlivant

(Exhibit “E” - May 7, 2021 Letter from Nate McBride). Thereafter Plaintiff was

discharged in retaliation for her refusal to take the unapproved and non-mandatory

vaccine, as well as for her insistence that defendant comply with existing federal law

and public policy. Such conduct is in violation of a substantial public policy of this state,

as defined by the State Supreme Court, and is the basis for an exception to the at-will

employment doctrine.

       45.     The federal statutes and regulations discussed herein are sufficient so as

to provide guidance to a reasonable person to understand that non-mandatory

unapproved vaccines should not be mandated by employers in West Virginia -

especially after more than 1.5 years have elapsed since the event giving rise to the

emergency which formed the basis of the emergency use authorization occurred.

       46.     Plaintiff suffered damages in an amount in excess of the minimum

jurisdictional limits of the Court.

       47.     Defendants’ wrongful acts have caused injury to Plaintiff. Plaintiff has

suffered lost wages, loss of earnings capacity, lost benefits, lost future earnings, mental

anguish, inconvenience, and loss of enjoyment of life as a direct result of Defendants’

unlawful actions against them. Plaintiff suffered these injuries as the result of


                                             18
   Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 21 of 61 PageID #: 26




Defendants’ actions and in all reasonable probability will continue to suffer these injuries

in the future. Plaintiff also seeks punitive damages as the result of Defendants’

malicious, reckless condition surrounding Plaintiff’s termination.



                         COUNT TWO - DECLARATORY RELIEF

       48.    The previous paragraphs are hereby incorporated by reference as though

fully restated herein.

       49.    This is a cause of action pursuant to West Virginia Code Section 55-13-1,

to obtain a declaration of rights regarding whether a private employer in West Virginia,

such as the defendant, can mandate the unapproved non-mandatory COVID-19 vaccine

for employee, such as is the subject of this action.

       50.    The Plaintiff asserts that this action involves a present justiciable

controversy sufficient to support a claim pursuant to the Uniform Declaratory Judgments

Act, West Virginia Code Section 55-13-1, et seq.

       51.    The Plaintiff asserts that she has been wrongfully discharged in violation

of state and federal law, as outlined herein and that she is entitled to have this Court

advise as to the interests of the parties herein.

       52.    The Plaintiff has no adequate remedy at law.



 COUNT THREE - PETITION FOR INJUNCTIVE RELIEF, INCLUDING MOTION FOR
    TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       53.    The previous paragraphs are hereby incorporated by reference as though

fully restated herein.




                                             19
   Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 22 of 61 PageID #: 27




       54.    Plaintiff was threatened with discharge and ultimately discharged for

choosing not to take an FDA unapproved experimental vaccine which federal law states

cannot be mandated because insufficient trials have been conducted and its long-term

effects are not known. Currently there are many new reports of adverse effects and

even deaths resulting from the experimental vaccine. Plaintiff was terminated for

refusing to take an experimental vaccine which federal law states cannot be mandated,

constitutes a retaliatory discharge under West Virginia law.

       55.    Pursuant to Rule 65(a) of the West Virginia Rules of Civil Procedure, the

petitioner hereby moves for a preliminary injunction. Plaintiff asserts that there exists the

reasonable likelihood of irreparable harm to the Plaintiff, and others similarly situated,

without the injunction; that there is no reasonable likelihood of harm to the defendant by

being required to comply with federal law; that Plaintiff is likely to succeed on the merits

of the underlying claim; and that the public interest is served in requiring the defendant

to comply with existing public policy and federal law.

       56.    Therefore, Plaintiff respectfully requests this Court issue a preliminary

injunction, after notice and hearing, restraining the Defendant, their agents,

representatives, or anyone acting on their behalf until further order of the Court from

terminating Plaintiff for the sole reason of their refusal to be injected with the

experimental COVID-19 vaccine, as well as ordering and directing the defendant to re-

employ Plaintiff at her previous position of employment.

       57.    The Plaintiff/petition requests an expedited hearing on the petition for

preliminary injunction, given the time sensitive nature of the circumstances, including




                                              20
   Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 23 of 61 PageID #: 28




both the financial harm being incurred daily by the Plaintiff, as well as the potential for

other similar situated people to be forcibly mandated in violation of federal law.

       58.    The Plaintiff/petitioner is prepared to post security in such sum as the

court in its discretion deems proper.

       59.    The Plaintiff/petitioner has no other adequate remedies at law.

                                          PRAYER

       WHEREFORE, the Plaintiff respectfully prays for the following relief:

       1.     That the Court schedule this matter for an expedited hearing for a

preliminary injunction enjoining the defendant from terminating employees, including the

Plaintiff, for refusing to take a non-mandatory, unapproved vaccine, and to direct that

Plaintiff be immediately reinstated to her employment; and

       2.     That the Court declare and decree that the defendant may not terminate

or take negative action against an employee for refusing to take a non-mandatory,

unapproved vaccine; and

       3.     That the Court award the Plaintiff damages, as well as reasonable

attorney fees and expenses for the retaliatory discharge of the Plaintiff; and

       4.     That the Court award punitive damages against the defendant; and

       5.     For such other and further relief as the Court deems just and fit.

PLAINTIFF DEMANDS A TRIAL BY JURY FOR ALL CLAIMS SO-TRIABLE




                                             21
  Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 24 of 61 PageID #: 29




                                          STEPHANIE MCCUTCHEON
                                          By Counsel




/s John H. Bryan
John H. Bryan (WV Bar No. 10259)
411 Main Street
P.O. Box 366
Union, WV 24983
jhb@johnbryanlaw.com
(304) 772-4999
Fax: (304) 772-4998




                                     22
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page E-FILED
                                                    25 of 61| 6/3/2021
                                                               PageID    #: PM
                                                                       3:14 30
                                                             CC-13-2021-C-48
                                                       Greenbrier County Circuit Clerk
                                                            Louvonne Arbuckle
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 26 of 61 PageID #: 31
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 27 of 61 PageID #: 32
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 28 of 61 PageID #: 33
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 29 of 61 PageID #: 34
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 30 of 61 PageID #: 35
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 31 of 61 PageID #: 36
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 32 of 61 PageID #: 37
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 33 of 61 PageID #: 38
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 34 of 61 PageID #: 39
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 35 of 61 PageID #: 40
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 36 of 61 PageID #: 41
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 37 of 61 PageID #: 42
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 38 of 61 PageID #: 43
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 39 of 61 PageID #: 44
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 40 of 61 PageID #: 45
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 41 of 61 PageID #: 46
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 42 of 61 PageID #: 47
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 43 of 61 PageID #: 48
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 44 of 61 PageID #: 49
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 45 of 61 PageID #: 50
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 46 of 61 PageID #: 51
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 47 of 61 PageID #: 52
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 48 of 61 PageID #: 53
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 49 of 61 PageID #: 54
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 50 of 61 PageID #: 55
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 51 of 61 PageID #: 56
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 52 of 61 PageID #: 57




                         Stephanie McCutcheon

                                    v.

      Enlivant ES, LLC, d/b/a Seasons Place Assisted Living Facility



                             EXHIBIT B
   Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 53 of 61 PageID #: 58




      IN THE CIRCUIT COURT OF GREENBRIER COUNTY, WEST VIRGINIA

STEPHANIE MCCUTCHEON,                          )
                                               )
                              Plaintiff,       )
                                               )
               v.                              )       Civil Action No. CC-13-2021-C-48
                                               )
ENLIVANT ES, LLC, a foreign limited            )
liability company, d/b/a SEASONS PLACE         )
ASSISTED LIVING FACILITY,                      )
                                               )
                              Defendant.       )


       NOTICE OF FILING OF NOTICE OF REMOVAL TO FEDERAL COURT

       PLEASE TAKE NOTICE that on July 9, 2021, Defendant Enlivant ES, LLC

(“Defendant”) (incorrectly named in the Complaint as Enlivant ES, LLC, d/b/a Seasons Place

Assisted Living Facility) caused this action to be removed to the United States District Court for

the Southern District of West Virginia. This notice is being provided pursuant to 28 U.S.C. §

1446(d). A copy of the Notice of Removal filed in the United States District Court for the

Southern District of West Virginia is attached hereto as Exhibit 1 and incorporated herein by

reference.

       RESPECTFULLY, PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C.

§ 1446(d), the filing of the Notice of Removal in the United States District for the Southern

District of West Virginia and the filing of this Notice effectuate the removal of this action, and

this Court may proceed no further unless and until the case is remanded.
  Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 54 of 61 PageID #: 59




Dated: July 9, 2021                        Respectfully submitted,

                                           OGLETREE, DEAKINS, NASH,
                                           SMOAK & STEWART, P.C.

                                          By:   /s/Bethany S. Wagner ___________
                                                Bethany S. Wagner
                                                WV 11341
                                                One PPG Place, Suite 1900
                                                Pittsburgh, Pennsylvania 15222
                                                412-315-6040
                                                bethany.wagner@ogletree.com

                                                Attorney for Defendant
Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 55 of 61 PageID #: 60




                         Stephanie McCutcheon

                                    v.

      Enlivant ES, LLC, d/b/a Seasons Place Assisted Living Facility



                   Civil Action No. CC-13-2021-C-48



                             EXHIBIT 1
   Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 56 of 61 PageID #: 61




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


STEPHANIE MCCUTCHEON,                           )
                                                )
                               Plaintiff,       )
                                                )        Civil Action No.
                v.                              )        (formerly Civil Action No. CC-13-2021-
                                                )
ENLIVANT ES, LLC, a foreign limited             )        C-48 in the Circuit Court of Greenbrier
liability company, d/b/a SEASONS PLACE          )        County)
ASSISTED LIVING FACILITY,                       )

                               Defendant.


         DEFENDANT ENLIVANT ES, LLC D/B/A SEASONS PLACE ASSISTED
                 LIVING FACILITY’S NOTICE OF REMOVAL

        Under 28 U.S.C. §§ 1332, 1441, and 1446 Defendant Enlivant ES, LLC (“Defendant”)

(incorrectly named in the Complaint as Enlivant ES, LLC d/b/a Seasons Place Assisted Living

Facility) gives Notice of Removal of the above-captioned matter, Civil Action No. CC-13-2021-

C-48, formerly pending in the Circuit Court of Greenbrier County, West Virginia, to the United

States District Court for the Southern District of West Virginia. In support of removal, Defendant

states as follows:

   I.        Factual Background

        1.      On or about June 3, 2021, Plaintiff Stephanie McCutcheon (“Plaintiff”) filed a

civil action against Defendant in the Circuit Court of Greenbrier County, West Virginia.

        2.      The complaint was served on Defendant via the West Virginia Secretary of State

as attorney-in-fact on June 9, 2021.

        3.      Defendant has timely filed this notice of removal within thirty (30) days of receipt

of Plaintiff’s Complaint.
   Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 57 of 61 PageID #: 62




         4.      Plaintiff’s Complaint purports to set forth a claim alleging retaliatory discharge in

contravention of public policy as recognized in Harless v. First Nat. Bank of Fairmont, 246

S.E.2d 270 (1978). Specifically, Plaintiff alleges that she was terminated due to her refusal to be

vaccinated with the COVID-19 vaccine. She was separated from her employment on or about

June 1, 2021.

         5.      No further substantive proceedings have taken place in this action since the

receipt of the Summons and Complaint by Defendant.

         6.      Under 28 U.S.C. § 1446(a), copies of all process and pleadings served upon

Defendant, along with a copy of the State Court Docket Sheet, are attached as Exhibit A.

   II.        Removal to This Court is Proper Based on Diversity Jurisdiction

         7.      This action is removable under 28 U.S.C. § 1441(b) because the United States

District Court has original jurisdiction under 28 U.S.C. § 1332(a), which provides that “[t]he

district courts shall have original jurisdiction of all civil actions where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interests and costs, and is between – (1)

citizens of different states.”

         8.      The amount in controversy exceeds $75,000. Plaintiff’s Complaint does not

claim a specific sum, however, Plaintiff seeks damages and punitive damages.                 (Ex. A,

Complaint Prayer ¶¶ 3-4.) Accordingly, while Defendant denies the validity of Plaintiff’s

claims as well as Plaintiff’s entitlement to the damages she seeks, Defendant acknowledges that,

based on the value of the relief sought by Plaintiff in this case, Defendant believes the amount

in controversy, exclusive of interest and costs, exceeds the sum or value of $75,000, thus

exceeding the jurisdictional amount of $75,000 set forth in 28 U.S.C. § 1332(a).




                                                   2
   Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 58 of 61 PageID #: 63




          9.       This action is between citizens of different states. Plaintiff’s Complaint alleges

that Plaintiff is an adult individual who resides in West Virginia. (Ex. A, Complaint ¶ 1.)

          10.      Defendant is not a citizen of the State of West Virginia. 1 It is Delaware LLC, and

its principal place of business and corporate headquarters are located in Chicago, Illinois. See

28 U.S.C. § 1332(c) (“A corporation shall be deemed to be a citizen of any State by which it has

been incorporated and of the State where it has its principal place of business.”)

          11.      Therefore, this Court has original jurisdiction, under 28 U.S.C. § 1332 because

the parties are completely diverse, and the amount in controversy exceeds $75,000. Both the

complete diversity and the amount in controversy in excess of $75,000 exist as of the date of

this Notice of Removal.

          12.      For the reasons outlined above, Plaintiff’s claims are an action over which the

District Court of the United States has original jurisdiction pursuant to 28 U.S.C. § 1332, and is

therefore properly removable pursuant to 28 U.S.C. § 1441(a) to the District Court of the United

States embracing the place where such action is pending.

   III.         Conclusion

          13.      Under 28 U.S.C. § 1446(d), a copy of this Notice of Removal, with a Notice of

the Filing of the Notice of the Removal, will be sent to counsel for Plaintiff and filed with the

Clerk for the Circuit Court of Greenbrier County, West Virginia. A copy of the Notice of Filing

of Notice of Removal is attached as Exhibit B.

           14.     By filing this Notice of Removal, Defendant waives no available defenses.



1 Enlivant ES, LLC, a foreign limited liability company, d/b/a Seasons Place Assisted Living
Facility is not a properly named Defendant in this matter. Defendant believes that the proper
parties are Enlivant AID II ES, LLC and Enlivant Master Management Company, LLC.
However, both of these entities are foreign entities as well, as they are Delaware LLCs with a
principal place of business in Chicago, Illinois.


                                                    3
   Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 59 of 61 PageID #: 64




       WHEREFORE, Defendant respectfully requests that this Court take jurisdiction of this

action and issue all necessary orders and process to remove it from the Circuit Court of

Greenbrier County, West Virginia to the United States District Court for the Southern District of

West Virginia.



Dated: July 9, 2021                                   Respectfully submitted,

                                                      OGLETREE, DEAKINS, NASH,
                                                      SMOAK & STEW ART, P.C.

                                                     By:   /s/Bethany S. Wagner ___________
                                                           Bethany S. Wagner
                                                           WV 11341
                                                           One PPG Place, Suite 1900
                                                           Pittsburgh, Pennsylvania 15222
                                                           412-315-6040
                                                           bethany.wagner@ogletree.com

                                                           Attorney for Defendant




                                               4
   Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 60 of 61 PageID #: 65




                               CERTIFICATE OF SERVICE


       I hereby certify that on the 9th day of July, 2021, I filed the foregoing via the Court’s

CM/ECF system and served the foregoing via U.S. First Class Mail, postage pre-paid, to the

following:

                                     John H. Bryan, Esq.
                                       411 Main Street
                                        P.O. Box 366
                                     Union, WV 24983

                                     Attorney for Plaintiff




                                                   /s/ Bethany S. Wagner
                                                   Bethany S. Wagner, Esq.
                                                   Attorney for Defendant




                                                                                       47695201.1




                                               5
   Case 5:21-cv-00393 Document 1-1 Filed 07/09/21 Page 61 of 61 PageID #: 66




      IN THE CIRCUIT COURT OF GREENBRIER COUNTY, WEST VIRGINIA

STEPHANIE MCCUTCHEON,                          )
                                               )
                             Plaintiff,        )
                                               )
              v.                               )       Civil Action No. CC-13-2021-C-48
                                               )
ENLIVANT ES, LLC, a foreign limited            )
liability company, d/b/a SEASONS PLACE         )
ASSISTED LIVING FACILITY,                      )

                             Defendant.


                               CERTIFICATE OF SERVICE


       I hereby certify that on the 9th day of July, 2021, I filed the foregoing via the Court’s

CM/ECF system and served the foregoing via U.S. First Class Mail, postage pre-paid, to the

following:

                                      John H. Bryan, Esq.
                                        411 Main Street
                                         P.O. Box 366
                                      Union, WV 24983

                                      Attorney for Plaintiff




                                                    /s/ Bethany S. Wagner
                                                    Bethany S. Wagner, Esq.
                                                    Attorney for Defendant




                                                                                       47707727.1
